Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-3 and 26-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Hodoshima et al. (International Journal of Pharmaceutics 146 (1997) 81-92).
Hodoshima et al. discloses lipid nanoparticles in oil-in water formulations for selective targeting of anticancer agents to tumor tissues, see abstract. Hodoshima teaches the following compound that reads on the claimed lipid of formula XXXVlll as shown below:


    PNG
    media_image1.png
    104
    640
    media_image1.png
    Greyscale


Wherein R1and R2 are C10 to C20 alkyl, E is C(O)O; R3 is Polyethylene glycol, and n=0, see page 83. The use of PEG(1900) is shown under section 2.4 on page 84. The reference teaches that the newly synthesized PEG (1900)---lipid (I) and (2) proved very effective for preparation of super fine nanoparticles which average diameters were: 30- 50 microns and the lipids were also able to stabilize particles prepared with oil surrounded by a mono- layer of phospholipid. Nanoparticles with PEG lipid (1), DPPC, triolein and the synthetic lipophile THP-ADM prodrug were storage stable, see results section on page 85. DPPC reads on the neutral lipid and PEG-lipid reads on a lipid capable of reducing aggregation (as claimed in instant claim 27).

Claim 2 is rejected under 35 U.S.C. 102(b) as being anticipated by Horst et al. (DE 3402146).
Horst et al. teaches a compound of formula XXXVIII as claimed, wherein R1and R2 

are C10 to C20 alkyl, E is C(O)O; R3 is -aminoalkyl, n=0,  see below:

    PNG
    media_image2.png
    478
    925
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 102(b) as being anticipated by Stadler et al. (Tetrahydrolipstatin:  thermal and hydrolytic degradation Pharm. Res. Dep., F. Hoffmann-La Roche A.-G., Basel, CH-4002, Switz.Helvetica Chimica Acta (1990), 73(4), 1022-36).

Stadler et al. teaches a compound of formula XXXVIII as claimed, wherein R1is 

alkyl, and R2 is C10 to C20 alkenyl, E is C(O)O; R3 is optionally substituted 

aminoalkyl, n=0, see below:


RN   130676-63-0  ZCAPLUS
CN   L-Leucine, N-formyl-, 1-(2-nonenyl)dodecyl ester, [S-(E)]- (9CI)  (CA
     INDEX NAME)
  

    PNG
    media_image3.png
    298
    683
    media_image3.png
    Greyscale


Claim  2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vollhardt et al. (Journal of physical chemistry B (2002), 106(46), 12000-12005).
Vollhardt et al. disclose the compound as represented below which reads on the claimed formula XXXVIII wherein R1 and R2 are optionally substituted alkyl, E is OCO and R3 is phosphoalkyl and n=1.

    PNG
    media_image4.png
    353
    910
    media_image4.png
    Greyscale




Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bringezu et al. (Colloids and Surfaces, A: Physicochemical Engineering Aspects (2001), 183-185, 391-401).
Bringezu et al. disclose the compound as represented below which reads on the claimed formula XXXVIII wherein R1 and R2 are optionally substituted alkyl, E is OCO and R3 is phosphoalkyl and n=1.

    PNG
    media_image5.png
    797
    878
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 26-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maclachlan et al (WO 2006/007712 A1).
Maclachlan discloses the genus of a lipid particle having the claimed structure XXXVIII   (para [0094]-[0097]) where - E, in one embodiment [species], may be C(O)O (para [0097]);
R1 and R2, in one embodiment [species], may each be independently for each occurrence optionally substituted C10-C20 alkyl or optionally substituted C10-C20 alkenyl (para [0094]);
Rx, in one embodiment [species], may be for each occurrence H (para [0094]);

with the proviso as stated herein;

R3, in one embodiment [species], may be optionally substituted polyethylene glycol (PEG, mw 550-10K) or optionally substituted mPEG (mw 550-10K) (para [0095]- [0096]); and
n, in one embodiment [species], may be 1 (para [0094]). The reference teaches 

that the nucleic acid-lipid particles of the present invention typically comprise a nucleic acid, 

a cationic lipid, a noncationic lipid and a PEG-lipid conjugate, see [0077]. The reference 

teaches non-cationic lipid DPPC, see claim 3. The reference teaches methods of introducing a nucleic acid into various tissues and cell types including, e.g., tumors, liver, lung, and spleen, by contacting the tissues or cells with a nucleic acid-lipid particle comprising a canonic lipid, a noncationic lipid, a PEG-lipid conjugate, and a nucleic acid, see [0043]. The reference teaches that the present invention provides drug delivery vehicles comprising polytheylyene-lipid conjugates (PEG-lipid), wherein the circulation lifetime and biodistribution of the drug delivery vehicles are regulated by the PEG-lipid. More particularly, the present invention provides liposomes, SNALP and SPLP comprising such PEG-lipid conjugates, and methods of using such compositions to selectively target a tumor site or other tissue of interest (e.g., liver, lung, spleen, etc.), see abstract.
Maclachlan does not expressly provide a motivation to choose a particular species for each R1, R2, R3,  E and n for a particular embodiment of the genus of a lipid having the structure claimed as (I) and reads on the claimed XXXVlll. It would have been obvious to one of ordinary skill to have chosen a particular species for each R1, R2, R3, E and n based upon the resultant variation in the lipid structure physico-chemical properties desired e.g., lipophilicity, hydrophilicity, solubility and ability to fuse with membranes of a cell. This would have provided for lipid structure variation in order to have optimzed lipid drug delivery properties; given such practice in the art. Combining prior art elements according to know methods would have provided predictable results, see MPEP 2143 part (I)(A. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure (specifically, a particular species for each R1, R2, R3, E and n based upon the resultant variation in the lipid structure physico-chemical properties desired e.g., lipophilicity, hydrophilicity, solubility and ability to fuse with membranes of a cell) to arrive at the instantly claimed subject matter.

Claims 29-36 are rejected under 35 U.S.C. 103(a) as being

unpatentable over Hodoshima et al. (International Journal of Pharmaceutics 146 (1997) 81-92) in view of Manoharan et al. (WO 2009/082607 A2).
The teachings of Hodoshima et al. have been discussed above. Hodoshima et al. do not teach use of nucleic acid or siRNA as claimed and the modulation of the expression of a target gene in a cell.
Manoharan et al. disclose the following at page 29, lines 1-8:

In further related embodiments, the present invention includes a lipid particle comprising one or more of the above lipids of the present invention.  In certain embodiments, the particle further comprises a targeting lipid described in this application, a cationic lipid, a neutral lipid and a lipid capable of reducing particle aggregation,  In one particular embodiment, the lipid particle consists essentially of; (i) a targeting lipid (ii) an amino lipid
(iii) a neutral lipid selected from DSPC, POPC, DOPE, and SM; (iv) cholesterol; and (v) PEG-DMG. PEG-C-DOMG or PEG-DMA, in a molar ratio of about 0.5-50% targeting lipid: 20-60% cationic lipid: 5-25% neutral lipid:25-55% Chol:0.5-15% PEG-DMG or PEG-DMA.
See also claim 16:
16.     A pharmaceutical formulation comprising (i) a targeting lipid of claim 1 or 2; (ii) an cationic lipid;  (iii) a neutral lipid selected from DSPC POPC, DOPE, and SM; (iv) cholesterol; and (v) PEG-DMG, or PEG-DMA, wherein the components are in a molar ratio  of about 0.5-50% targeting lipid: 20-60% cationic Hpid.:5-25% neutral lipid:25-55% Chol:0.5- 15% PEG-DMG or PEG-DMA.
Manoharan et al. disclose a dilinoleyl-containing cationic lipid in Figure 5 
as below:



    PNG
    media_image6.png
    215
    623
    media_image6.png
    Greyscale

Manoharan et al. disclose a lipid targeting moiety at page 22 as reproduced
below:


    PNG
    media_image7.png
    192
    674
    media_image7.png
    Greyscale



Manoharan et al. teaches that the PEG-modified lipid can be PEG-ceramide

conjugates such as PEG-CerC14 or PEG-CerC20. See page 44.

Manoharan et al. teaches a composition comprising a therapeutic siRNA (or antisense or miRNA or ribozyme) and the lipid formulation, wherein the nucleic acid/lipid ratio is about 1-30 wt% or 5-15 wt% and further teach methods of manufacturing/preparing  nucleic acid-lipid particles, for example, by using "extrusion of liposome compositions through a small-pore polycarbonate membrane or an asymmetric ceramic membrane" or by mixing or homogenization. See pages 28, 50-58, 75-80, 84. Example 8 discloses modulation of expression of gene.
It would have been obvious to one of ordinary skill to have utilized neutral lipid, PEG-lipid and nucleic acid into the composition of Hodoshima et al. One of ordinary skill would have been motivated to do so because Hodoshima et al. teaches use of lipid nanoparticles comprising the lipid in selective targeting of anticancer agents to tumor tissues and Manoharan et al.  also teaches use of PEG-lipids, sterol, cholesterol and neutral lipids in targeting cancer cells. Thus modulation of the expression of a target gene in a cell would have existed as the art teaches treating cancer cells. 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-3 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of (USP 9,186,325). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite 

    PNG
    media_image8.png
    699
    917
    media_image8.png
    Greyscale

The patented claims recite;

    PNG
    media_image9.png
    484
    773
    media_image9.png
    Greyscale

The patented lipid particle and lipid particle comprising composition read on the instant claims. 
Claims 2-3 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -30 of U.S. Patent No. 8, 158,601.    Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite

    PNG
    media_image8.png
    699
    917
    media_image8.png
    Greyscale



The patented claims recite


    PNG
    media_image10.png
    536
    384
    media_image10.png
    Greyscale

The patented claims read on the instant claims by reciting a specific cationic lipid of formula above which reads on instant cationic lipid of formula XXXVlll.

                 Claims 2-3 and 26-36 are rejected on the ground of nonstatutory double 

patenting as being unpatentable over claims 1-35 of USP 8,802,644. Although the 

claims at issue are not identical, they are not patentably distinct from each other 

because instant claims recite 

    PNG
    media_image8.png
    699
    917
    media_image8.png
    Greyscale



The patented claims recite:

    PNG
    media_image11.png
    312
    378
    media_image11.png
    Greyscale


The patented claims read on the instant claims by reciting a specific cationic lipid of formula above which reads on instant cationic lipid of formula XXXVIII . 

Claims 2-3 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of (USP 9,707,292). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite 
    PNG
    media_image8.png
    699
    917
    media_image8.png
    Greyscale

The patented claims recite

    PNG
    media_image12.png
    361
    423
    media_image12.png
    Greyscale

The patented lipid particle and lipid particle comprising composition read on the instant claims. 
Claims 2-3 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of (USP 11,077,197). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite 
    PNG
    media_image8.png
    699
    917
    media_image8.png
    Greyscale

The patented claims recite

    PNG
    media_image13.png
    308
    504
    media_image13.png
    Greyscale

The patented lipid particle and lipid particle comprising composition read on the instant claims. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612